DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
	The amendment of 4 February 2021 is entered.
	Claims 1-10 have been canceled. Claims 11-20 are pending and are being examined on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The claim recites “anti-inflammatory M@ microglia cells”. There is no such cell, and as a result one of ordinary skill in the art cannot determine the metes and bounds of the claim. 
	It would appear that “M2 microglia” is the proper term, and amendment to that effect will overcome the rejection.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
1. Claims 11-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,314,911 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘911 patent claims an overlapping method.
	The ‘911 patent claims a method of treating TBI in a subject by administering insulin to the upper third of the nasal cavity to directly access the CNS and bypass the blood-brain barrier by reducing inflammation in the brain by increasing expression of anti-inflammatory M2 microglia cells in the brain (see e.g. claim 1). This anticipates claims 11 and 12.
	With respect to claim 13, reducing inflammation by increasing anti-inflammatory M2 cells results in healing through the reduction in inflammation.
	With respect to claim 14, the ‘911 patent claims the same type of administration (see e.g. claim 2).
	With respect to claim 15, the ‘911 patent claims the same neural pathway (see e.g. claim 3).
With respect to claim 16, the ‘911 patent claims non-zinc insulin (see e.g. claim 4).
With respect to claim 17, the ‘911 patent claims pretreating the nasal cavity with a vasoconstrictor (see e.g. claim 5).
With respect to claims 18-20, the ‘911 patent claims the same effective amounts of insulin (see e.g. claims 6-8).

2. Claims 11-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,967,061 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘061 patent claims an overlapping method.
	The ‘061 patent claims a method of treating TBI in a patient at risk of developing Alzheimer’s disease by administering insulin to the upper third of the nasal cavity to directly access the CNS and bypass the blood-brain barrier by reducing inflammation in the brain by increasing expression of anti-inflammatory M2 microglia cells in the brain (see e.g. claim 1). This anticipates claims 11 and 12.
	With respect to claim 13, reducing inflammation by increasing anti-inflammatory M2 cells results in healing through the reduction in inflammation.
	With respect to claim 14, the ‘061 patent claims the same type of administration (see e.g. claim 2).
	With respect to claim 15, the ‘061 patent claims the same neural pathway (see e.g. claim 3).
With respect to claim 16, the ‘061 patent claims non-zinc insulin (see e.g. claim 4).
With respect to claim 17, the ‘061 patent claims pretreating the nasal cavity with a vasoconstrictor (see e.g. claim 5).
With respect to claims 18-20, the ‘061 patent claims the same effective amounts of insulin (see e.g. claims 6-8).

3. Claims 11-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,987,423 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘423 patent claims an overlapping method.
	The ‘423 patent claims a method of treating TBI in a subject by administering insulin to the upper third of the nasal cavity to directly access the CNS and bypass the blood-brain barrier by reducing inflammation in the brain by increasing expression of anti-inflammatory M2 microglia cells in the brain (see e.g. claim 1). This anticipates claims 11 and 12.
	With respect to claim 13, reducing inflammation by increasing anti-inflammatory M2 cells results in healing through the reduction in inflammation.
	With respect to claim 14, the ‘423 patent claims the same type of administration (see e.g. claim 2).
	With respect to claim 15, the ‘423 patent claims the same neural pathway (see e.g. claim 3).
With respect to claim 16, the ‘423 patent claims non-zinc insulin (see e.g. claim 4).
With respect to claim 17, the ‘423 patent claims pretreating the nasal cavity with a vasoconstrictor (see e.g. claim 5).
With respect to claims 18-20, the ‘423 patent claims the same effective amounts of insulin (see e.g. claims 6-8).

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY J MIKNIS whose telephone number is (571)272-7008. The examiner can normally be reached M-F 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on (571) 270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ZACHARY J MIKNIS/Patent Examiner, Art Unit 1658